 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discovery Communications, LLC



Supplemental Deferred Compensation Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective January 1, 2010

Article I

Establishment and Purpose 1

Article II

Definitions 1

Article III

Eligibility and Participation 8

Article IV

Deferrals 8

Article V

Company Contributions 12

Article VI

Benefits 13

Article VII

Modifications to Payment Schedules 16

Article VIII

Valuation of Account Balances; Investments 17

Article IX

Administration 18

Article X

Amendment and Termination 19

Article XI

Informal Funding 20

Article XII

Claims 21

Article XIII

General Provisions 25

Article I

Establishment and Purpose

Discovery Communications LLC (the "Company") hereby amends and restates the
Discovery Communications, LLC Supplemental Deferred Compensation Plan (the
"Plan"), effective January 1, 2010. This amendment and restatement applies to
all amounts previously or hereafter deferred under the Plan, including amounts
deferred under the Plan prior to January 1, 2005.

The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company's or the Adopting Employer's creditors until such
amounts are distributed to the Participants.

 

Article II

Definitions

Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Account Balance.
Account Balance means, with respect to any Account, the total payment obligation
owed to a Participant from such Account as of the most recent Valuation Date.
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees.
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).
Base Compensation. Base Compensation means compensation as defined in the
Qualified Plan, determined without regard to the limitation on the amount of
compensation that may be recognized under the Qualified Plan due to the
application of Code Section 401(a)(17), but not in excess of one million dollars
($1,000,000). Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant's spouse, if
living, otherwise the Participant's estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.


A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

Business Day. Business Day means each day on which the United States securities
markets are open for business. Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan. Code. Code means the
Internal Revenue Code of 1986, as amended from time to time. Code Section 409A.
Code Section 409A means section 409A of the Code, and regulations and other
guidance issued by the Treasury Department and Internal Revenue Service
thereunder. Committee. Committee means the Retirement Plan Committee or such
other committee appointed by the Board of Directors of Discovery Communications,
Inc. (or the appropriate committee of such board) to administer the Plan. If no
designation is in effect, the Senior Executive Vice President of Human Resources
of the Company or his or her delegate shall have and exercise the powers of the
Committee. Company. Company means Discovery Communications, LLC. Company
Contribution. Company Contribution means a credit by a Participating Employer to
a Participant's Account(s) in accordance with the provisions of Article V of the
Plan. Company Contributions are credited at the sole discretion of the
Participating Employer and the fact that a Company Contribution is credited in
one year shall not obligate the Participating Employer to continue to make such
Company Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution. Compensation. Compensation means the total of
Base Compensation and Incentive Compensation, and such other cash or
equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan, to the extent such amounts constitute
U.S.-source income. Compensation shall not include any compensation that has
been previously deferred under this Plan or any other arrangement subject to
Code Section 409A. Compensation Deferral Agreement. Compensation Deferral
Agreement means an agreement between a Participant and a Participating Employer
that specifies: (i) the amount of each component of Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to 50% of their Compensation for a
Plan Year; provided, however, Participants may defer up to 100% of vested DAP
awards. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4. DAP. DAP means the Discovery Appreciation
Plan. DAP Transfer Account. DAP Transfer Account means the Account maintained
for a Participant to record the payment obligation of a Participating Employer
to a Participant with respect to Deferrals of DAP awards. Death Benefit. Death
Benefit means the benefit payable under the Plan to a Participant's
Beneficiary(ies) upon the Participant's death as provided in Section 6.1 of the
Plan. Deferral. Deferral means a credit to a Participant's Account(s) that
records that portion of the Participant's Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals with respect to cash compensation shall be calculated with respect to
the gross cash Compensation payable to the Participant prior to any deductions
or withholdings, but shall be reduced by the Committee as necessary so that it
does not exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.

Earnings. Earnings means a positive or negative adjustment to the value of an
Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII. Effective Date.
Effective Date, for purposes of this amendment and restatement, means January 1,
2010. Eligible Employee. Eligible Employee means an Employee who is a member of
a "select group of management or highly compensated employees" of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion. Employee. Employee means an active employee of a Participating
Employer who is classified as a regular full-time or regular part-time employee
of a Participating Employer and is paid by the Participating Employer and issued
a W-2 by the Participating Employer with respect to those wages. For this
purpose, a regular part-time employee is an employee who is classified as
benefits eligible and is regularly scheduled to work at least 30 hours per week.
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate. ERISA. ERISA means the Employee Retirement Income Security Act
of 1974, as amended from time to time. Five Year Vesting Account. Five Year
Vesting Account means the Account maintained for a Participant to record the
payment obligation of a Participating Employer to a Participant with respect to
any Five Year Vesting Contributions credited to his Account in accordance with
Section 5.3. Incentive Compensation. Incentive Compensation means a
Participant's bonuses, including bonuses under sales commission plans, and any
other specific forms of compensation identified for treatment as "Incentive
Compensation" in this Plan by the Committee. Notwithstanding the foregoing,
Incentive Compensation shall not include payments from the DAP nor cash awards
under the Company's Stellar bonus program. Participant. Participant means an
Eligible Employee who has received notification of his or her eligibility to
defer Compensation under the Plan under Section 3.1 and any other person with an
Account Balance greater than zero, regardless of whether such individual
continues to be an Eligible Employee. A Participant's continued participation in
the Plan shall be governed by Section 3.2 of the Plan. Participating Employer.
Participating Employer means the Company and each Adopting Employer. Payment
Schedule. Payment Schedule means the date as of which payment of an Account
under the Plan will commence and the form, consistent with Section 6.2 of the
Plan, in which payment of such Account will be made. Performance-Based
Compensation. Performance-Based Compensation means Compensation where the amount
of, or entitlement to, the Compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relate, provided that the outcome is substantially
uncertain at the time the criteria are established. The determination of whether
Compensation qualifies as "Performance-Based Compensation" will be made in
accordance with Treas. Reg. Section 1.409A-1(e) and subsequent guidance. Plan.
Generally, the term Plan means the "Discovery Communications, LLC Supplemental
Deferred Compensation Plan" as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-1(c), or the Plan or portion of the Plan and any other nonqualified
deferred compensation plan or portion thereof that is treated as a single plan
under such section. Plan Year. Plan Year means January 1 through December 31.
Qualified Plan. Qualified Plan means the Discovery Communications, LLC
Retirement Savings Plan, as amended from time to time. Retirement/Termination
Account. Retirement/Termination Account means an Account established by the
Committee to record the amounts payable to a Participant upon or after
Separation from Service. A Participant may have no more than six (6)
Retirement/Termination and/or Specified Date Accounts (excluding any
Retirement/Termination Accounts that include solely DAP Deferrals). Separation
from Service. Separation from Service means an Employee's termination of
employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service as of a
date certain if the Employer and the Employee reasonably anticipate that the
level of services to be performed by the Employee after such date certain would
be reduced to 20% or less of the average services rendered by the Employee
during the immediately preceding 36-month period (or the total period of
employment, if less than 36 months), disregarding periods during which the
Employee was on a bona fide leave of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee's right, if
any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24. Accordingly, in applying
Code sections 1563(a)(1), (2) and (3) for purposes of determining whether
another organization is an Affiliate of the Company under Code Section 414(b),
and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), "at least 80 percent" shall be used each place it appears
in those sections.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable at a future date as specified in the
Participant's Compensation Deferral Agreement. A Participant may maintain no
more than six (6) Specified Date and/or Retirement/Termination Accounts. A
Specified Date Account may be identified in enrollment materials as an
"In-Service Account" or such other name as established by the Committee without
affecting the meaning thereof. Specified Date Benefit. Specified Date Benefit
means the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c). Specified Employee. Specified Employee means an employee who, as
of the date of his or her Separation from Service, is a "specified employee" as
determined under Treas. Reg. Section 1.409A-1(i)(1).

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(4)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), plus all
other payments of compensation for which the employer is required to furnish the
employee a written statement under Code sections 6041(d), 6051(a)(3) and 6052,
without regard to rules that limit the remuneration included in wages based on
the nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer. Specified Employee Effective
Date. Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee. Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture means the description specified in Treas. Reg. Section 1.409A-1(d).
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant's Separation from Service.
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee. Valuation
Date. Valuation Date means each Business Day.

 

Article III

Eligibility and Participation

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions under
Article V, or (ii) receipt of notification of eligibility to defer Compensation
to the Plan. An Eligible Employee who receives a credit of Company Contributions
shall not be eligible to defer Compensation to the Plan unless he receives
notice that he is eligible to defer.

3.2 Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

 

Article IV

Deferrals



Deferral Elections, Generally.

(a) A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

(b) The Participant shall specify on his or her Compensation Deferral Agreement
the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to a Retirement/Termination Account that
is payable upon Separation from Service. A Participant may also specify in his
or her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be a single lump sum.

4.2 Timing Requirements for Compensation Deferral Agreements.

(a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to defer Compensation to the Plan, he or she
has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period. The determination of
whether an Eligible Employee may file a Compensation Deferral Agreement under
this paragraph shall be determined in accordance with the rules of Code Section
409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies only to
Base Compensation earned on and after the date the Compensation Deferral
Agreement becomes irrevocable, and shall not apply to Incentive Compensation.


 a. Prior Year Election. Except as otherwise provided in this Section 4.2,
    Participants may defer Compensation by filing a Compensation Deferral
    Agreement no later than December 31 of the year prior to the year in which
    the Compensation to be deferred is earned, and otherwise subject to the
    enrollment deadlines determined by the Committee. A Compensation Deferral
    Agreement described in this paragraph shall become irrevocable with respect
    to such Compensation as of January 1 of the year in which such Compensation
    is earned.
 b. Performance-Based Compensation. Subject to the enrollment deadlines
    specified by the Committee, participants may file a Compensation Deferral
    Agreement with respect to Performance-Based Compensation no later than the
    date that is six months before the end of the performance period, provided
    that:

    (i) the Participant performs services continuously from the later of the
    beginning of the performance period or the date the criteria are established
    through the date the Compensation Deferral Agreement is submitted; and

    (ii) the Compensation is not readily ascertainable as of the date the
    Compensation Deferral Agreement is filed.

    A Compensation Deferral Agreement becomes irrevocable with respect to
    Performance-Based Compensation as of the day immediately following the
    latest date for filing such election. Any election to defer
    Performance-Based Compensation that is made in accordance with this
    paragraph and that becomes payable as a result of the Participant's death or
    disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a Change
    in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to the
    satisfaction of the performance criteria, will be void.

    Sales Commissions.
    Sales commissions (as defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are
    considered to be earned by the Participant in the taxable year of the
    Participant in which the sale occurs. The Compensation Deferral Agreement
    must be filed before the last day of the year preceding the year in which
    the sales commissions are earned, and becomes irrevocable after that date.
    Short-Term Deferrals.
    Compensation that meets the definition of a "short-term deferral" described
    in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in accordance with the
    rules of Article VII, applied as if the date the Substantial Risk of
    Forfeiture lapses is the date payments were originally scheduled to
    commence, provided, however, that the provisions of Section 7.3 shall not
    apply to payments attributable to a Change in Control (as defined in Treas.
    Reg. Section 1.409A-3(i)(5)).
 c. Certain Forfeitable Rights. With respect to a legally binding right to a
    payment in a subsequent year that is subject to a forfeiture condition
    requiring the Participant's continued services for a period of at least 12
    months from the date the Participant obtains the legally binding right, an
    election to defer such Compensation may be made on or before the 30th day
    after the Participant obtains the legally binding right to the Compensation,
    provided that the election is made at least 12 months in advance of the
    earliest date at which the forfeiture condition could lapse. The
    Compensation Deferral Agreement described in this paragraph becomes
    irrevocable after such 30th day. If the forfeiture condition applicable to
    the payment lapses before the end of the required service period as a result
    of the Participant's death or disability (as defined in Treas. Reg. Section
    1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
    Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void
    unless it would be considered timely under another rule described in this
    Section.
    Company Awards.
    Subject to Committee approval, Participating Employers may unilaterally
    provide for deferrals of Company awards prior to the date of such awards.
    Deferrals of Company awards (such as sign-on or retention bonuses) may be
    negotiated with a Participant prior to the date the Participant has a
    legally binding right to such Compensation.
    "Evergreen" Deferral Elections.
    The Committee, in its discretion, may provide in the Compensation Deferral
    Agreement that such Compensation Deferral Agreement will continue in effect
    for each subsequent year or performance period. Such "evergreen"
    Compensation Deferral Agreements will become effective with respect to an
    item of Compensation on the date such election becomes irrevocable under
    this Section 4.2. An evergreen Compensation Deferral Agreement may be
    terminated or modified prospectively with respect to Compensation for which
    such election remains revocable under this Section 4.2. A Participant whose
    Compensation Deferral Agreement is cancelled in accordance with Section 4.6
    will be required to file a new Compensation Deferral Agreement under this
    Article IV in order to recommence Deferrals under the Plan.

4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or Retirement/Termination
Accounts. The Committee may, in its discretion, establish a minimum deferral
period for the establishment of a Specified Date Account (for example, the third
Plan Year following the year Compensation is first allocated to such accounts).
Any allocation designated by a Participant for a Plan Year shall apply to all
Deferrals of Compensation made by the Participant for such Plan Year.
Notwithstanding anything to the contrary in this Section 4.3 or otherwise, any
DAP awards that were deferred by a Participant pursuant to an election that took
effect on or before December 31, 2009, shall be allocated to the
Retirement/Termination Account payable upon Separation from Service unless the
Participant elects, in accordance with Article VII hereof, to allocate such
amounts to a different Retirement/Termination Account. Further, any DAP awards
deferred by a Participant pursuant to an election that is effective on or after
January 1, 2010 may be allocated only to a Retirement/Termination Account and
not to a Specified Date Account.

4.4 Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant's
Compensation.

4.5 Vesting. Participant Deferrals shall be 100% vested at all times.

4.6 Cancellation of Deferrals. The Committee may cancel a Participant's
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if the Participant receives a hardship distribution under
the Qualified Plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this paragraph).

 



Article V

Company Contributions

5.1 Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer.
Discretionary Company Contributions made with respect to a Plan Year shall be
allocated to the Account(s) designated by the Participant to hold his or her
Deferrals for such Plan Year. If there are no Deferrals for a Plan Year,
Discretionary Company Contributions shall be allocated to the Participant's
Retirement/Termination Account that is payable upon Separation from Service
unless the Participant elects to allocate such amounts to a different Account.

5.2 Supplemental Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Supplemental Company
Contributions to any Participant. Such contributions shall equal the sum of the
matching contributions that would have been made by the Participating Employer
under the Qualified Plan on behalf of the Participant for the Plan Year (without
regard to any eligibility waiting period under the Qualified Plan), but
calculated based on his Base Compensation (as defined hereunder) in excess of
the IRS Code Section 401(a)(17) limit applicable to that year. Supplemental
Company Contributions made with respect to a Plan Year shall be allocated to the
Account(s) designated by the Participant to hold his or her Deferrals for such
Plan Year. If there are no Deferrals for a Plan Year, Supplemental Company
Contributions shall be allocated to the Participant's Retirement/Termination
Account that is payable upon Separation from Service unless the Participant
elects to allocate such amounts to a different Account.

5.3 Five Year Vesting Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Five Year Vesting
Contributions to any Participant in any amount determined by the Participating
Employer. Five Year Vesting Contributions made in Plan Years prior to January 1,
2010 shall be allocated to the Retirement/Termination Account that is payable
upon Separation from Service unless the Participant elects, in accordance with
Article VII hereof, to allocate such amounts to a different
Retirement/Termination Account. Five Year Vesting Contributions made in Plan
Years beginning after December 31, 2009, shall be allocated to the
Retirement/Termination Account(s) designated by the Participant.

5.4 Vesting. Company Contributions described in Sections 5.1 and 5.2 above, and
the Earnings thereon, shall be 100% vested when credited to the Participant's
Account. Company Contributions described in Section 5.3 above, and the Earnings
thereon, shall vest in five equal increments on the first, second, third,
fourth, and fifth anniversaries of the dates such amounts are credited to a
Participant's Account, provided the Participant remains continuously employed
from the date such amounts are credited through the relevant vesting date;
provided, however, that if the Participant is terminated for "cause" (as defined
in an employment agreement between the Participating Employer and the
Participant or, if there is no such agreement, as defined in accordance with the
policies of the Participating Employer), or upon a Participant's violation of an
employment agreement with the Participating Employer, all such amounts shall be
forfeited. The Participating Employer may, at any time, in its sole discretion,
increase a Participant's vested interest in a Company Contribution. Further, all
amounts in the Participant's Account shall become 100% vested upon a Change in
Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).

5.5 Forfeitures. The portion of a Participant's Accounts that remains unvested
upon his or her Separation from Service after the application of the terms of
this Article V shall be forfeited and allocated to a forfeiture account. Amounts
allocated to the forfeiture account, adjusted by Earnings, shall be used to
offset future Company Contributions to any recipient or as otherwise directed by
a Participating Employer.

 

Article VI

Benefits

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

    Termination Benefit.
    Upon the Participant's Separation from Service for reasons other than death,
    he or she shall be entitled to payment of any Retirement/Termination
    Accounts that have been established on his or her behalf (to the extent
    vested) and the unpaid balances of any Specified Date Accounts. The
    available dates for payment with respect to a Retirement/Termination Account
    are (i) upon or commencing at Separation from Service, (ii) upon or
    commencing one year following Separation from Service, (iii) upon or
    commencing five years following Separation from Service, and (iv) for those
    elections that are effective on or before December 31, 2009 only, upon or
    commencing ten years following Separation from Service; provided, however,
    that Five Year Vesting Contributions and deferrals of DAP awards shall be
    allocated to a Retirement/Termination Account payable upon or commencing at
    Separation from Service, unless the Participant elects in accordance with
    Article VII to allocate such amounts to a different Retirement/Termination
    Account with a later payment date. Payment with respect to the unpaid
    balance of a Specified Date Account shall be made upon Separation from
    Service. Payment shall be based on the value of the Account(s) as of the
    Valuation Date on or preceding the 15
    th
    of the month in which payment is scheduled to be made or commence, or such
    later date as the Committee, in its sole discretion, shall determine.
    Payment with respect to any Retirement/Termination Account will be made or
    begin within ninety (90) days following the date specified in the
    Participant's Compensation Deferral Agreement or otherwise applicable.
    Notwithstanding anything to the contrary herein, with respect to a
    Participant who is a Specified Employee as of the date such Participant
    incurs a Separation from Service, payment will be made at the times
    specified above or if later, in the seventh month following the month in
    which such Separation from Service occurs
    Specified Date Benefit.
    If the Participant has established one or more Specified Date Accounts, he
    or she shall be entitled to a Specified Date Benefit with respect to each
    such Specified Date Account. The Specified Date Benefit shall be equal to
    the balance of the Specified Date Account, based on the value of that
    Account as of the Valuation Date on or preceding the 15
    th
    of the month designated by the Participant at the time the Account was
    established. Payment of the Specified Date Benefit will be made or begin in
    the month designated; provided, however, in the event of a Participant's
    Separation from Service or death prior to the complete distribution of one
    or more Specified Date Accounts, the unpaid balances of such Accounts shall
    be paid in accordance with paragraph (a).
 a. Death Benefit. In the event of the Participant's death, his or her
    designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
    Benefit shall be equal to the unpaid balances of all Retirement/Termination
    Accounts, Specified Date Accounts, Five Year Vesting Accounts, and DAP
    Transfer Accounts, based on the value of such Accounts as of the Valuation
    Date on or preceding the 15th of the month in which payment is made. Payment
    will be made within sixty (60) days of the date of death. This paragraph (c)
    shall be effective on the date that is twelve (12) months following the date
    this amended and restated Plan is adopted by the Company. Prior to the
    effective date of this paragraph (c), Death Benefits shall be paid in
    accordance with the provisions of the Plan in effect prior to the Effective
    Date.
    Unforeseeable Emergency Payments.
    A Participant who experiences an Unforeseeable Emergency may submit a
    written request to the Committee to receive payment of all or any portion of
    his or her vested Accounts. Whether a Participant or Beneficiary is faced
    with an Unforeseeable Emergency permitting an emergency payment shall be
    determined by the Committee based on the relevant facts and circumstances of
    each case, but, in any case, a distribution on account of Unforeseeable
    Emergency may not be made to the extent that such emergency is or may be
    reimbursed through insurance or otherwise, by liquidation of the
    Participant's assets, to the extent the liquidation of such assets would not
    cause severe financial hardship, or by cessation of Deferrals under this
    Plan
    . If an emergency payment is approved by the Committee, the amount of the
    payment shall not exceed the amount reasonably necessary to satisfy the
    need, taking into account the additional compensation that is available to
    the Participant as the result of cancellation of deferrals to the Plan,
    including amounts necessary to pay any taxes or penalties that the
    Participant reasonably anticipates will result from the payment. The amount
    of the emergency payment shall be subtracted first from the vested portion
    of the Participant's Retirement/Termination Account until depleted and then
    from the vested Specified Date Accounts, beginning with the Specified Date
    Account with the latest payment commencement date. Emergency payments shall
    be paid in a single lump sum within the 90-day period following the date the
    payment is approved by the Committee.



6.2 Form of Payment.

Termination Benefit.
The Retirement/Termination Accounts of a Participant shall be paid (i) in a lump
sum, or (ii) in substantially equal monthly installments over a period of sixty
(60) or one hundred twenty (120) months, as elected by the Participant. If the
Participant fails to make an election as to the time or form of payment of his
Termination Benefit, such benefit will be paid in a lump sum upon Separation
from Service. Notwithstanding anything to the contrary herein, all amounts
credited to a Five Year Vesting Account or a DAP Transfer Account prior to
January 1, 2010 shall be paid in a single lump sum, unless the Participant
elects a different form of payment in accordance with Article VII.
Specified Date Benefit.
The Specified Date Benefit shall be paid in a single lump sum, unless the
Participant elects on the Compensation Deferral Agreement with which the account
was established to have the Specified Date Account paid in substantially equal
annual installments over a period of two to five years, as elected by the
Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service or death, the unpaid balance of a Specified Date Account
shall be paid in a single lump sum.

Death Benefit.
Effective on the date that is twelve (12) months following the date this amended
and restated Plan is adopted by the Company, a designated Beneficiary who is
entitled to receive a Death Benefit shall receive payment of such benefit in a
single lump sum. For periods prior to the effective date of this paragraph (c),
Death Benefits shall be paid in accordance with the provisions of the Plan in
effect as of December 31, 2009.



Small Account Balances.
Notwithstanding anything to the contrary herein, to the extent a Participant has
elected to receive payment of his or her Retirement/ Termination Accounts in
installments, then, as of the date payment from such Account is scheduled to
begin, (i) the initial installment shall be no less than twenty-five thousand
dollars ($25,000) or, if less, the balance of such Account and each subsequent
installment shall be no less than one thousand dollars ($1,000) or, if less, the
balance of such Account. In the event the balance of the Retirement/Termination
Account as of the date of Separation from Service does not exceed twenty-five
thousand dollars ($25,000), then such balance shall be paid in a single lump sum
within ninety (90) days following Separation from Service or, with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, in the seventh month following the month in which such
Separation from Service occurs, if later.


Rules Applicable to Installment Payments.
If a Payment Schedule specifies installment payments, payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each monthly or annual anniversary thereof until the number of
installment payments specified in the Payment Schedule has been paid. The amount
of each installment payment shall be determined by dividing (a) by (b), where
(a) equals the Account Balance as of the last Valuation Date in the month
preceding the month of payment and (b) equals the remaining number of
installment payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment.

6.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant's Accounts be paid to an "alternate payee," any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

 

Article VII

Modifications to Payment Schedules

7.1 Participant's Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Only one such
modification is permitted with respect to any Account.

7.2 Time of Election. The date on which a modification election is submitted to
the Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

7.3 Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.


7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

7.5 Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

 

Article VIII

Valuation of Account Balances; Investments

8.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

8.2 Adjustment for Earnings. Each Account will be adjusted to reflect Earnings
on each Business Day. Adjustments shall reflect the net earnings, gains, losses,
expenses, appreciation and depreciation associated with an investment option for
each portion of the Account allocated to such option ("investment allocation").

No Earnings shall be credited after the date as of which an Account is valued
for purposes of payment under Article VI. Notwithstanding the foregoing, with
respect to an amount that is payable in installments, Earnings shall continue to
be credited on remaining Account balances through the date as of which the
Account is valued in connection with the last installment payment, in accordance
with Section 6.2(f).

8.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

8.4 Investment Allocations. A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Account Balances.


A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant's investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

8.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

 

Article IX

Administration

9.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

9.2 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company consent to the
removal and replacement of the Committee. Notwithstanding the foregoing, the
Committee shall not have authority to direct investment of trust assets under
any rabbi trust described in Section 11.2.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys' fees and expenses arising in connection with the
performance of the Committee's duties hereunder, except with respect to matters
resulting from the Committee's gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.

9.3 Withholding. The applicable Participating Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan
to the extent that sufficient legal deductions are possible from that source.

9.4 Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or
her or it (including but not limited to reasonable attorneys' fees) which arise
as a result of his or her or its actions or failure to act in connection with
the operation and administration of the Plan to the extent lawfully allowable
and to the extent that such claim, liability, fine, penalty, or expense is not
paid for by liability insurance purchased or paid for by the Participating
Employer. Notwithstanding the foregoing, the Participating Employer shall not
indemnify any person or organization if his or her or its actions or failure to
act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

9.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
may be legal counsel to the Company.

9.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

Article X

Amendment and Termination

10.1 Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.


10.2 Amendments. The Company, by action taken by its Board of Directors or its
delegate, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights (except as provided in clause (i) of the next sentence) of a
Participant under the Plan or other Plan features with respect to Deferrals made
prior to the date of any such amendment or restatement without the consent of
the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Committee's interpretation of the document; and (iv)
making such other amendments as the Board of Directors may authorize.


10.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

10.4 Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.



Article XI

Informal Funding

11.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

11.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.



Article XII

Claims

12.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the "Claimant").

(a) In General. Notice of a denial of benefits will be provided within 90 days
of the Committee's receipt of the Claimant's claim for benefits. If the
Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial 90-day period. The extension will not be more than 90 days
from the end of the initial 90-day period and the notice of extension will
explain the special circumstances that require the extension and the date by
which the Committee expects to make a decision.

(b) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

12.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Committee. A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Committee. All
written comments, documents, records, and other information shall be considered
"relevant" if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Committee may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.

In General.
Appeal of a denied benefits claim must be filed in writing with the Committee no
later than 60 days after receipt of the written notification of such claim
denial. The Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.
Contents of Notice.
If a benefits claim is completely or partially denied on review, notice of such
denial shall be in writing and shall set forth the reasons for denial in plain
language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant's right to bring
an action under Section 502(a) of ERISA.

12.3 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. Upon such Change in Control, the Company may
remove any member of the Committee, and may replace resigning members, in each
case if 2/3rds of the members of the Board of Directors of the Company consent
to the removal or replacement.

The Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Committee, (ii) indemnify the Committee (including individual
committee members) against any costs, expenses and liabilities including,
without limitation, attorneys' fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee's gross negligence or willful misconduct, and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.

12.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.
Any such legal action must be commenced within one year of a final determination
hereunder with respect to such claim.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys' fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a "change in control" as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant's or Beneficiary's Account Balance.

12.5 Discretion of Committee. All interpretations, determinations and decisions
of the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.

12.6 Arbitration.

Prior to Change in Control.
If, prior to a Change in Control, any claim or controversy between a
Participating Employer and a Participant or Beneficiary is not resolved through
the claims procedure set forth in Article XII, such claim shall be submitted to
and resolved exclusively by expedited binding arbitration by a single
arbitrator. Arbitration shall be conducted in accordance with the following
procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association ("AAA") or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties' receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator's award.

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator. Each
party shall pay its own attorneys' fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party's costs (including but not limited
to the arbitrator's compensation), expenses, and attorneys' fees. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation.

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

Upon Change in Control.
If, upon the occurrence of a Change in Control, any dispute, controversy or
claim arises between a Participant or Beneficiary and the Participating Employer
out of or relating to or concerning the provisions of the Plan, such dispute,
controversy or claim shall be finally settled by a court of competent
jurisdiction which, notwithstanding any other provision of the Plan, shall apply
a de novo standard of review to any determination made by the Company or its
Board of Directors, a Participating Employer, the Committee, or the Appeals
Committee.

 

Article XIII

General Provisions

13.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

13.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant's beneficiaries resulting from a deferral of income pursuant to the
Plan.

13.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

13.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

DISCOVERY COMMUNICATIONS LLC

Attn: SENIOR EXECUTIVE VICE PRESIDENT, Human Resources

ONE DISCOVERY PLACE

SILVER SPRING, MD 20910

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

13.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

13.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

13.9 Governing Law. To the extent not preempted by ERISA, the laws of the State
of Maryland shall govern the construction and administration of the Plan.

 

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the _____ day of
_______________, 2009, to be effective as of the Effective Date.

 

Discovery Communications LLC

By: _______________________________ (Print Name)

Its: ________________________________ (Title)

 

_____________________________________________ (Signature)